Citation Nr: 0902736	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for residuals 
of spinal meningitis. 

2.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an June 2005 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen claims of entitlement to service connection for 
residuals of spinal meningitis and to service connection for 
hearing loss, for failure to submit new and material 
evidence.

The veteran's claims file was lost in December 2004.  A 
request for documents was sent to the veteran in March 2005.  
A rebuilt claims file was created.  In October 2007, the 
original claims file was found and consolidated with the 
rebuilt claims file.  The veteran was notified that the 
claims folder had been recovered.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a December 1992 rating decision, the RO denied the 
veteran's claim for service connection for residuals of 
spinal meningitis; although notified of the denial, the 
veteran did not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the December 1992 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for residuals of spinal meningitis, or 
raises a reasonable possibility of substantiating the claim 
for service connection for residuals of spinal meningitis.

4.  In a December 1992 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss; 
although notified of the denial, the veteran did not initiate 
an appeal.

5.  None of the new evidence associated with the claims file 
since the December 1992 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for hearing loss, or raises a reasonable 
possibility of substantiating the claim for service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The December 1992 RO rating decision, which denied the 
veteran's claim for entitlement to service connection for 
residuals of spinal meningitis, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2008).

2.  As evidence received since the RO's December 1992 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for residuals of 
spinal meningitis are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The December 1992 RO rating decision that denied the 
veteran's claim for service connection for hearing loss is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

4.  As evidence received since the RO's December 1992 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for hearing loss is 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claims for 
service connection for residuals of spinal meningitis and for 
hearing loss were received in November 2004.  He was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in December 2004, March 2005 and October 2007.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence in his 
possession that would support his claims.  Thereafter, the 
claims file was reviewed and a supplemental statement of the 
case was issued in November 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in March 
2006 and October 2007. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the RO is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the October 2007 VCAA notice letter shows the RO 
identified the bases for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  The Board finds the notice 
requirements pertinent to the issues on appeal addressed in 
this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Initially, the Board notes that the veteran's service 
treatment records are unavailable.  The National Personnel 
Records Center (NPRC) reported that the records may have been 
destroyed in a fire at that facility in 1973.  Moreover, the 
RO's efforts to search for alternative records including SGO 
and clinical records were unsuccessful.  However, the Board 
points out that there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as this, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's service connection claims has been 
undertaken with this duty in mind.

The veteran was provided with a VA medical examination in 
October 1991 to assess the current nature and etiology of his 
claimed residuals of spinal meningitis and claimed hearing 
loss.  The veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

In August 1992, the veteran filed claims for service 
connection for residuals of spinal meningitis and for service 
connection for hearing loss.  The veteran further asserted 
that his hearing loss was related to his in service treatment 
for spinal meningitis.

In a December 1992 rating decision, the RO denied the 
veteran's claims.  It was noted that the VA physician who 
examined the veteran determined that no residuals of spinal 
meningitis were found.  Furthermore, the physician specified 
that the veteran's hearing loss, which had its onset many 
years post service (1983), was not due to spinal meningitis. 
The RO determined that there was no evidence of record 
showing the veteran had current residuals of spinal 
meningitis or a nexus between hearing loss and active duty 
service. 

Although notified of the December 1992 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claims for service 
connection for residuals of spinal meningitis and for hearing 
loss in November 2004.  This appeal arises from the RO's June 
2005 denial to reopen the veteran's claims for service 
connection for residuals of spinal meningitis and for hearing 
loss.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the December 1992 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the December 1992 
denial includes multiple statements from the veteran, copies 
of internet articles about spinal meningitis and its 
complications, and a copy from the Guide to Army Posts with a 
paragraph about U.S. Army Hospital, Bad Cannstatt marked. 

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for residuals 
of spinal meningitis or the claim for service connection of 
hearing loss.

The treatise evidence, the internet articles on spinal 
meningitis, which has been submitted by the veteran in his 
November 2004 statement are general in nature and do not 
specifically relate to the facts and circumstances 
surrounding the veteran's particular case.  However, the 
Board does note that the articles do state that complications 
of spinal meningitis include hearing loss. 

The multiple statements from the veteran reflect his 
continued assertion that his hearing loss is related to his 
diagnosis of spinal meningitis while in active military 
service.  Aside from the fact that the veteran's assertions 
are, essentially, cumulative of such other assertions as was 
previously of record, the Board emphasizes that, as the 
veteran is a layperson without the appropriate medical 
training or expertise to render an opinion on a medical 
matter, neither is competent, on the basis of assertions, 
alone, to provide probative (i.e., persuasive) evidence on a 
medical matters-such as the etiology of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, the claims turn on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen previously disallowed claims.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993). 

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
December 1992 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, evidence added to the record clearly does not 
include competent evidence that the veteran has residuals of 
spinal meningitis or that the veteran's claimed hearing loss 
is related to his active military service or in service 
treatment for spinal meningitis, which were the bases for the 
prior determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for residuals of spinal meningitis and service 
connection for hearing loss has not been received.  As such, 
the requirements for reopening the claims are not met, and 
the December 1992 denial of the claims for service connection 
for residuals of spinal meningitis and service connection for 
hearing loss remains final.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claims, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for residuals of spinal 
meningitis; the appeal is denied. 

New and material evidence was not received to reopen a claim 
for entitlement to service connection for hearing loss; the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


